SECOND RESTATED NON-CIRCUMVENTION AND FINDER’S FEE AGREEMENT

 

This Second Restated Non-Circumvention and Finder’s Fee Agreement (this
“Agreement”) is made and entered into as of this 15 day of April, 2004 by and
between STAR SCIENTIFIC, INC. (the “Company”) and REEDLAND CAPITAL PARTNERS
(“Reedland”), an Institutional Division Of Financial West Group, broker-dealer
and member NASD/SIPC/MSRB.

 

W I T N E S S E T H

 

WHEREAS, pursuant to that certain Restated Non-Circumvention and Finder’s Fee
Agreement entered into by and between the Company and Reedland effective as of
March 23, 2004 (the “March 23rd Agreement”) Reedland introduced to the Company
ELLIOTT CAPITAL ADVISORS, L.P. (collectively with its affiliated funds and other
investors as identified on Exhibit “A” the “Investors”) for the purpose of
evaluating a potential investment in the Company and/or the Company’s
subsidiaries by Elliott; and

 

WHEREAS, on March 25, 2004, Elliott purchased $9,000,000 of the Company’s 8%
Senior Convertible Debentures from the Company, and Reedland was compensated by
the Company in connection therewith in accordance with the terms of the March
23rd Agreement; and

 

WHEREAS, the Investors have expressed an interest to Reedland and/or the Company
in making an additional investment in the Company in the amount of $4,000,000
and an option for an additional $4,000,000 (the “Follow-On Investment”); and

 

WHEREAS, the Company has agreed, for itself, and on behalf of its directors,
officers, employees, agents, advisors, affiliates or their respective
representatives, to compensate Reedland in the event that the Investor and the
Company consummate and close the Follow-On Investment, upon the terms and
conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
intending to be legally bound, the parties hereto agree as follows:

 

1    Reedland will not make any representation to the Investors regarding the
Company or enter into any covenants or agreements with the Investors on behalf
of the Company. The Company has the exclusive right, in its sole discretion, to
accept or reject any proposal from the Investors.

 

2    Non-Circumvention. In the event that the Investors purchase the Company’s
securities through the Follow-On Investment directly from the Company, including
shares of the Company’s common stock (the “Common Stock” or “Common Shares”),
convertible preferred stock, warrants, and/or other securities (including any
convertible debt instruments) convertible into or exercisable for Common Shares
(collectively, the “Securities”), the Company agrees that it will not circumvent
Reedland and shall compensate Reedland in connection therewith as set forth
below:

 

a. Cash Commission. Upon the closing of the Follow-On Investment by the
Investors (the “Closing Date”), the Company agrees to pay Reedland a cash
commission of Two Hundred Eighty Thousand Dollars ($280,000), payable by wire
transfer.

 

3    Non-Exclusive Agreement/Fees Not Applicable to Public Offerings.
Notwithstanding the foregoing or anything to the contrary stated herein, the
Company and Reedland agree that this Agreement shall be exclusive only to the
Investors with respect to the Follow-On Investment and otherwise shall not
prohibit the Company from entering into any other stock purchase agreement with
parties other than the Investors, nor shall this Agreement prohibit the Company
from entering into any investment banking relationship, merger agreement, or
underwriting agreement or other transaction with any other party. In addition,
no fees or compensation of any nature whatsoever shall be due or payable by the
Company to Reedland in the event that the Investors purchases the Company’s
equity securities pursuant to a firm underwritten public offering by the Company
or outside of the Follow-On Investment.



--------------------------------------------------------------------------------

Star Scientific, Inc.     Second Restated Non-Circumvention and Finders Fee
Agreement   Page 2

 

4    Offering Materials/No General Solicitation. Reedland has not and will not
use any offering materials or other information and data regarding the Company
other than the Company’s publicly filed reports and only such other materials as
the Company will have approved in writing prior to their use, nor shall Reedland
do any advertising or make any general solicitation on behalf of the Company in
connection with the offering of the Securities to the Investors by the Company.

 

5    Press Release/SEC Filings. The Company agrees that any reference to
Reedland in any press release, SEC filings, or other communications issued by
the Company (if any) will refer to Reedland as “Reedland Capital Partners, an
Institutional Division of Financial West Group”.

 

6    Term. The term of this Agreement shall be deemed to have commenced on
February 20, 2004 and shall continue in effect for a period of one (1) year.

 

7    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, and any disputes arising
hereunder will be adjudicated in federal and state court situated therein. The
Company hereby irrevocably agrees to submit to such venue in California and to
the personal and subject matter jurisdiction of said courts. To the extent any
dispute arises between the parties hereto regarding any of the subject matter
hereof, the prevailing party in any action or proceeding brought in connection
therewith will be entitled to reasonable attorneys’ fees and court costs from
the losing party.

 

8    Entire Agreement. This is the entire agreement between the parties and
supersedes all prior negotiations or agreements. Any modifications to this
Agreement must be made in writing and signed by the parties.

 

9    Indemnification. The Company shall indemnify and hold harmless Reedland and
its officers, directors, agents and employees from any loss, damage or liability
resulting from Company’s violation of the terms of this Agreement or any
agreement between the Company and the Elliott Investors regarding the offering
and/or sale of the Company’s Securities. If Reedland becomes entitled to
compensation hereunder, it agrees to indemnify the Company and hold it harmless
from and against any claim by any other person or finder seeking finder’s fees
or similar compensation for services rendered with respect a transaction with
the Investors, where such person acted in concert with Reedland. Such
indemnification provisions shall survive the consummation, cancellation, or
abandonment of the proposed transaction.

 

10    Confidentiality. Throughout the term of this Agreement and following
termination hereof for any reason, Reedland agrees to hold inviolate and keep
secret all non-public knowledge or information processes, know-how, and other
confidential information made known to it or otherwise acquired during the term
of this Agreement and will not disclose the same or anything related thereto to
any other person, firm, bank, corporation, or other entity, or make use of such
information for any purpose, except as may be required in the course and scope
of performing its obligations under this Agreement or as part of any mandated
reporting required by law.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the date and
year first above written.

 

REEDLAND CAPITAL PARTNERS

An Institutional Division of Financial West Group

     

STAR SCIENTIFIC, INC.

By:   /s/  Thomas J. Griesel       By:   /s/  Jonnie Williams    

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

   

Thomas J. Griesel

Senior Vice President

30 Sunnyside Avenue

Mill Valley, CA 94941

         

Jonnie Williams

Chief Executive Officer

801 Liberty Way

Chester VA, 23836



--------------------------------------------------------------------------------

Star Scientific, Inc.     Second Restated Non-Circumvention and Finders Fee
Agreement   Page 3

 

 

Exhibit “A”

 

Elliott Capital Advisors affiliated funds

 

1.  Elliott Associates, L.P.

2.  Elliott International, L.P.

3.  Portside Growth & Opportunity Fund